This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).


                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1055

                                 Kaytee Hooser, et al.,
                                    Respondents,

                                          vs.

                                    Keith Anderson,
                                      Appellant.

                                 Filed May 4, 2015
                  Affirmed in part, reversed in part, and remanded
                                   Hudson, Judge

                            Big Stone County District Court
                                 File No. 06-CV-12-62


Ronald R. Frauenshuh, Jr., Ortonville, Minnesota (for respondents)

David C. McLaughlin, Fluegel, Anderson, McLaughlin & Brutlag, Ortonville, Minnesota
(for appellant)

      Considered and decided by Bjorkman, Presiding Judge; Hudson, Judge; and

Smith, Judge.
                         UNPUBLISHED OPINION

HUDSON, Judge

        In this appeal following jury trial and entry of judgment, appellant argues that the

evidence is insufficient to support the jury’s findings of fact and that the damages

awarded are excessive. He also contends that the district court did not properly review

the punitive damages award before entering judgment. We affirm in part, reverse in part,

and remand.

                                          FACTS

        From November 2010 until September 2011, respondents Kaytee Hooser and

Garrett Heisinger rented a home that was owned by appellant Keith Anderson. The

parties did not enter into a written lease agreement before respondents moved in, but

agreed that respondents would paint and clean the house and that they would pay “a little

higher” rent than they paid for an apartment that they previously leased from Anderson.

        The relationship between respondents and Anderson began to deteriorate after

respondents moved into the home. Respondents observed several problems with the

home, including issues with the furnace, electrical outlets, and faucets. They asked

Anderson to repair the problems and attempted to hire an electrician to fix the outlets.

Anderson did not make the repairs and canceled the electrician’s appointment without

notifying respondents. Because of Anderson’s actions, respondents stopped paying their

rent.

        In March 2011, Anderson appeared at respondents’ home and demanded that they

pay rent. Respondents refused, and told Anderson that they would not pay rent until he


                                             2
completed the requested repairs. Approximately one month later, Anderson returned and

again demanded that respondents pay rent. Hooser refused and again asked Anderson

when he would make the requested repairs. She testified that Anderson became irritated

and called her a squatter in front of her ex-husband.

       A few months later, Anderson placed an eviction notice on the hood of Hooser’s

car. Anderson did not take any additional legal action on the eviction notice, but Hooser

signed a “standard” written lease for the home shortly thereafter. The written lease,

which was retroactive to May 1, 2011, required that respondents pay monthly rent of

$350 and that Anderson provide 24 hours’ notice before entering the property.

       In July 2011, Anderson brought a second eviction action. The eviction court

found that respondents had not paid full rent for the month of June or any rent for the

month of July, but concluded that Anderson did not meet his burden to show that the

eviction action was not retaliation for respondents’ complaints regarding the condition of

the home. The eviction court ordered that respondents could retain possession of the

premises, but indicated that, if Anderson made the necessary repairs, respondents would

be required to pay their rent in full.

       After the July eviction hearing, Anderson began to show the home to prospective

buyers. Respondents testified that he or a prospective buyer showed up multiple times

with little or no warning. Respondents also testified that, when they complained about

the lack of notice, Anderson told them that he was not required to give notice. Shortly

thereafter, Anderson informed respondents that he had sold the home and that

respondents needed to vacate the premises. Respondents moved most of their property


                                             3
out in late September, but left behind some family heirlooms and a used washer and dryer

that they recently purchased. When respondents returned to the home to retrieve those

possessions, they discovered that Anderson had locked that property in the front porch.

Respondents contacted Anderson and he agreed that they could pick up their property a

few days later.

        Heisinger testified that when he returned to retrieve the remaining property, there

was a new tenant in the home who denied him entry. He called Anderson, who became

“irate” and drove over to the house. When Anderson arrived, he pointed a baseball bat at

Heisinger and they began to argue about debris and garbage that was located behind the

home. As the argument escalated, Anderson began to strike Heisinger with the bat,

causing bruising on Heisinger’s face, shoulder, forearms, and hands. An eyewitness to

the confrontation testified that he pulled Anderson away from Heisinger after he heard

Heisinger yell “help me,” and that Heisinger appeared disoriented after the assault.

Hooser testified that she never obtained the property that Anderson had locked in the

home.

        The day after the altercation, Anderson went to Hooser’s place of employment, an

assisted living facility, and told his parents, who lived at the facility, that Hooser’s

boyfriend had beat him up and that she should not be allowed to care for them. Hooser

quit her job shortly thereafter. She testified that she was informed that she was not

allowed to care for Anderson’s parents or other people that lived in his parents’ wing, and

that she was humiliated by his statement.




                                             4
       Respondents filed suit against Anderson, asserting as causes of action: battery,

conversion, intrusion upon seclusion, and defamation. Before trial, they moved to amend

the complaint to include a request for punitive damages, and the district court granted

their motion. The jury awarded Hooser actual damages of $28,000 and punitive damages

of $30,000 and Heisinger actual damages of $16,000 and punitive damages of $25,000.

The district court entered judgment in those amounts. Anderson subsequently filed a

letter requesting permission to file a motion for reconsideration, which the district court

denied. This appeal follows.

                                     DECISION

                                             I

       Anderson argues that the evidence is insufficient to sustain several of the jury’s

findings of fact and that the damages awarded by the jury are excessive. Because he did

not file a motion for new trial, our review is limited to substantive legal issues properly

raised in and considered by the district court, whether the evidence supports the findings

of fact, and whether those findings support the conclusions of law and judgment.1 Alpha

Real Estate Co. of Rochester v. Delta Dental Plan of Minn., 664 N.W.2d 303, 308–310

(Minn. 2003); Gruenhagen v. Larson, 310 Minn. 454, 458, 246 N.W.2d 565, 569 (1976).

On review, we do not set aside the jury’s findings of fact unless they are clearly

erroneous. Minn. R. Civ. P. 52.01. “To conclude that findings of fact are clearly

erroneous we must be left with the definite and firm conviction that a mistake has been

1
 Anderson previously filed a motion with this court requesting that his letter requesting
permission to file a motion for reconsideration be construed as a motion for new trial.
This court denied that motion.

                                            5
made.”   Rasmussen v. Two Harbors Fish Co., 832 N.W.2d 790, 797 (Minn. 2013)

(quotation omitted). We will uphold the verdict if the jury’s answers “can be reconciled

on any theory.” Raze v. Mueller, 587 N.W.2d 645, 648 (Minn. 1999).

      Damages are a question of fact for the jury to decide based on the evidence, and

wide deference is accorded to a jury’s finding as to how much money will adequately

compensate the plaintiff. Koehler v. Kline, 290 Minn. 485, 487, 185 N.W.2d 539, 541

(1971). We will set aside a damage award if it is “manifestly and palpably contrary to the

evidence,” when viewed in a light most favorable to the verdict. Levienn v. Metro.

Transit Comm’n, 297 N.W.2d 272, 273 (Minn. 1980). An award of damages is excessive

when it “so greatly exceed[s] what is adequate as to be accountable on no other basis than

passion and prejudice.” Dallum v. Farmers Union Cent. Exch., Inc., 462 N.W.2d 608,

614 (Minn. App. 1990) (quotation omitted), review denied (Minn. Jan. 14, 1991). We

examine Anderson’s claims regarding each cause of action in turn.

      Invasion of privacy

      On the invasion-of-privacy claim, the jury awarded Hooser actual damages

totaling $10,500 and Heisinger actual damages totaling $5,000. Anderson argues that the

damages awarded for invasion of privacy are excessive and that the jury’s findings of fact

are clearly erroneous because there was insufficient evidence to demonstrate that

Heisinger was present when the intrusion occurred and because the evidence

demonstrated that he was not required to provide respondents any notice before arriving

at the home.




                                            6
      As relevant here, a party seeking to prove a claim of invasion of privacy must

demonstrate that the defendant intentionally intruded upon the plaintiff’s seclusion in a

manner that would be highly offensive to a reasonable person. See Lake v. Wal-Mart

Stores, Inc., 582 N.W.2d 231, 233–35 (Minn. 1998) (adopting Restatement (Second) of

Torts definition of intrusion upon seclusion). To establish a right to seclusion, the

plaintiff must demonstrate a reasonable expectation of seclusion or solitude in the place

intruded upon. Restatement (Second) of Torts § 652B cmt. c (1977). The district court

instructed the jury that it should consider respondents’ past and future mental distress

when assessing damages.

      Here, respondents testified that, on several occasions, Anderson appeared at the

home while they were present and without their permission. They also testified that they

asked Anderson to provide notice before appearing at the home and that Anderson told

them he was not required to provide notice. Respondents’ testimony demonstrates that

they possessed a reasonable expectation of seclusion in their home, that Anderson’s

actions violated their right to seclusion, and that his conduct caused respondents mental

distress. The jury’s verdict demonstrates that it believed respondents’ testimony and we

defer to the jury’s credibility findings. Cox v. Crown CoCo, Inc., 544 N.W.2d 490, 497

(Minn. App. 1996).

      The fact that some incidents occurred before the parties expressly agreed that

Anderson would provide them notice before entering the property does not render the

jury’s findings clearly erroneous.    Respondents testified that Anderson showed up

unannounced to the house on multiple occasions, both before and after he and Hooser


                                           7
agreed to the notice term.       Moreover, though Anderson owned the house where

respondents lived, the possessor of property has a right of possession that is superior to

the owner’s, provided that the possessor has a valid lease agreement. Cf. Neilan v.

Braun, 354 N.W.2d 856, 859 (Minn. App. 1984) (concluding that a tenant farmer in

possession of land may sue owner of land for trespass). Thus, even absent an express

notice provision in the parties’ lease agreement, the jury could still conclude that

respondents retained their right to seclusion, even from their landlord. We therefore

conclude that there is sufficient evidence to support the jury’s findings of fact and the

damages awarded for invasion of privacy.

       Conversion

       The district court instructed the jury to calculate damages for conversion based

upon “the value of [Hooser’s] personal property at the time [Anderson] exercised control

over’ or deprived her of it. The jury awarded Hooser actual damages of $2,500 and

punitive damages of $5,000. Anderson argues that there is insufficient evidence in the

record to establish the value of the converted property. We agree.

       “The measure of damages for conversion is the fair market value of the . . . goods

at the time of the conversion, plus interest from that date.” Bloomquist v. First Nat’l

Bank of Elk River, 378 N.W.2d 81, 86 (Minn. App. 1985), review denied (Minn. Jan. 31,

1986). Here, respondents were not asked, and did not testify, about the value of the

converted property. They indicated that they purchased the washer and dryer from a

relative, but did not testify what they paid for it. There is no other evidence in the record

that reasonably supports the damages awarded for the converted property. Thus, the


                                             8
jury’s award of damages was based upon its own speculation. Damages that “are remote

and speculative cannot be recovered.” Jackson v. Reiling, 311 Minn. 562, 563, 249
N.W.2d 896, 897 (1977). We therefore reverse the actual and punitive damages awarded

for conversion.

       Defamation

       Anderson also contends that the evidence is insufficient to support the jury’s

findings of fact relevant to Hooser’s defamation claim. At trial, respondents argued that

Anderson made two defamatory statements: (1) he called Hooser a squatter in front of her

ex-husband (the first statement) and (2) he told his parents and other residents at Hooser’s

workplace that Hooser should not care for them because her boyfriend had beat him up

(the second statement).    The district court instructed the jury that, if it found that

respondents had proven the elements of defamation, damages were presumed and could

be awarded for mental distress, embarrassment, and humiliation. The jury found that

Anderson defamed Hooser, awarded her $15,000 in actual damages, and found that

Anderson did not defame Heisinger.        The jury was not instructed to specify which

statement it found to be defamatory; thus, we review whether the evidence is sufficient to

support the jury’s findings regarding either statement.

       A defamation claim is established when the plaintiff proves four elements: (1) the

defendant made a statement that is communicated to somebody other than the plaintiff;

(2) the statement is false; (3) the statement tends to harm the plaintiff’s reputation and

lower the plaintiff in the estimation of the community; and (4) the recipient of the

statement reasonably understands that it refers to a specific individual. State v. Crawley,


                                             9
819 N.W.2d 94, 104 (Minn. 2012). General damages are presumed when the defamatory

statement is made orally and falls into one of the categories of defamation per se.

Stuempges v. Parke, Davis & Co., 297 N.W.2d 252, 259 (Minn. 1980). Statements that

constitute defamation per se are those that: (1) affect a person in his or her business,

trade, or profession; (2) accuse the person of having a loathsome disease; (3) charge a

crime; and (4) accuse the person of committing sexual misconduct.             Anderson v.

Kammeier, 262 N.W.2d 366, 372 (Minn. 1977).

       Anderson first argues that respondents did not demonstrate that either statement

constituted defamation per se. But whether a statement constitutes defamation per se is a

question of law that we may review on appeal only if it was properly raised in and

considered by the district court. See 4 Minnesota Practice, CIVJIG 50.20 use note

(2006) (stating that “the question of what constitutes a crime involving moral turpitude, a

loathsome disease, or serious sexual misconduct are typically questions of law for the

court”); Alpha Real Estate Co., 664 N.W.2d at 310. Because Anderson did not argue to

the district court that those statements did not constitute defamation per se, he has waived

review of that issue on appeal. Alpha Real Estate Co., 664 N.W.2d at 310.

       Anderson also contends that there is insufficient evidence to demonstrate that

either defamatory statement was false. True statements, “however disparaging, are not

actionable” in a defamation claim. Stuempges, 297 N.W.2d at 255. A statement is false

if it is substantially inaccurate. McKee v. Laurion, 825 N.W.2d 725, 730 (Minn. 2013).

Minor inaccuracies of expression or detail are immaterial to this determination and the

plaintiff bears the burden of proving falsity in order to establish a successful defamation


                                            10
claim. Id. Whether a statement is true or false is a question of fact decided by the jury.

Id.

       Anderson asserts that the first statement is true because Hooser did not pay rent

during her tenancy. But a “squatter” is “someone who settles on property without any

legal claim or title.” Black’s Law Dictionary 1439 (10th ed. 2014). And here, the

eviction court expressly determined that Hooser retained the right to possess the premises

without paying rent because Anderson did not make the repairs that she requested. The

eviction court also concluded that Hooser could continue to remain on the premises and

forgo paying rent until those repairs were completed.            The eviction court’s order

demonstrates that Hooser possessed legal claim to the property and provides adequate

support for the jury’s finding that the first statement was false.

       Anderson also maintains that the jury’s findings of fact demonstrate that it found

that the second statement was true. He argues that because the second statement accuses

Heisinger of assault and because the jury found that Anderson did not defame Heisinger,

the jury must have concluded that the second statement was true. But on review, we

determine whether the jury’s findings can be reconciled in any reasonable manner

consistent with the evidence and its fair inferences. Dunn v. Nat’l Beverage Corp., 745
N.W.2d 549, 555 (Minn. 2008). We will uphold the verdict if the jury’s answers “can be

reconciled on any theory.” Raze, 587 N.W.2d at 648. Here, the jury’s findings are easily

reconcilable. When Anderson made the second statement, he did not refer to Heisinger

by name, but instead called him “[Hooser’s] boyfriend.” The jury could have found that

the second statement was false and still found that the statement did not defame Heisinger


                                              11
because the recipients of that statement, the residents of the assisted living facility, would

not know to whom Anderson was referring. See Crawley, 819 N.W.2d at 104 (stating

that the recipient of the statement must understand who is referred to by the statement for

it to constitute defamation). The jury’s findings are reconcilable.

       Finally, Anderson argues that there is insufficient evidence to support the jury’s

finding that Hooser was defamed by the second statement. We disagree. A statement is

defamatory when it lowers a person’s standing in the eyes of the community and deters

others from associating with her. Weissman v. Sri Lanka Curry House, 469 N.W.2d 471,

472 (Minn. App. 1991). And defamation may be proven when “the defendant juxtaposes

a series of facts so as to imply a defamatory connection between them, or creates a

defamatory implication by omitting facts.” Diesen v. Hessburg, 455 N.W.2d 446, 450

(Minn. 1990) (quotation omitted). Whether the recipient of the statement understood it to

defame another is a question of fact that the jury decides. McKee, 825 N.W.2d at 731.

       Here, Anderson told others that Heisinger attacked him, and connected that

statement to Hooser’s character, implying that she was not fit to care for certain residents

because of her association with Heisinger. An ordinary person would understand that the

purpose of that statement was to lower Hooser’s standing in the eyes of her employer and

to deter residents from associating with her. The fact that Hooser’s employer informed

her that she was prohibited from caring for residents in that wing is evidence that the

recipients of that statement understood it to defame her. We therefore conclude that the

jury’s findings of fact relevant to Hooser’s defamation claim are supported by the

evidence.


                                             12
       Battery

       Following trial, the jury awarded Heisinger $7,500 for past pain, disability, and

emotional distress that he suffered from Anderson’s striking him with a baseball bat. The

jury also awarded him $3,500 for past healthcare expenses. Anderson concedes that there

is sufficient evidence to support the jury’s award for past healthcare expenses. But he

argues that there is insufficient evidence to warrant damages for Heisinger’s past pain,

disability, and emotional distress.

       Heisinger testified about the attack and the pain and distress that it caused him.

An eyewitness indicated that he observed Heisinger on the ground, begging for help, and

testified that Heisinger appeared “out of it” after that incident.        Respondents also

introduced pictures into evidence that documented the nature of the injuries that

Heisinger suffered, as well as testimony from those who offered Heisinger medical

assistance. Under these circumstances, the damages awarded are not manifestly and

palpably contrary to the evidence. See Johnson v. Ramsey Cnty., 424 N.W.2d 800, 805

(Minn. App. 1988) (concluding that testimony from witnesses and caregivers about a

plaintiff’s distress is sufficient to support jury’s award of damages), review denied (Minn.

Aug. 24, 1988). We therefore affirm the award of damages for battery.

                                             II

       Finally, Anderson argues that the district court erred by failing to review the jury’s

award of punitive damages before entering judgment. The purpose of punitive damages

is to punish the perpetrator, to deter repeat behavior, and to deter others from engaging in

similar behavior.    Jensen v. Walsh, 623 N.W.2d 247, 251 (Minn. 2001).             Punitive


                                             13
damages are permitted only upon clear and convincing evidence that the perpetrator

showed deliberate disregard for the rights or safety of others. Minn. Stat. § 549.20,

subd. 1 (2014). When that threshold showing is met, punitive damages may be awarded

based on the following factors:

              the seriousness of hazard to the public arising from the
              defendant’s misconduct, the profitability of the misconduct to
              the defendant, the duration of the misconduct and any
              concealment of it, the degree of the defendant’s awareness of
              the hazard and of its excessiveness, the attitude and conduct of
              the defendant upon discovery of the misconduct, the number
              and level of employees involved in causing or concealing the
              misconduct, the financial condition of the defendant, and the
              total effect of other punishment likely to be imposed upon the
              defendant as a result of the misconduct, including compensatory
              and punitive damage awards to the plaintiff and other similarly
              situated persons, and the severity of any criminal penalty to
              which the defendant may be subject.

Id., subd. 3 (2014). The district court is required to review any punitive-damages award

in light of those factors and “make specific findings with respect to them.” Id., subd. 5

(2014).

       The district court found that the facts of each cause of action demonstrated that

Anderson acted with “deliberate disregard for the rights or safety” of respondents. But

that finding is only a threshold finding that permits a party to present a punitive-damages

claim to the jury. Id., subd. 1. The district court must also evaluate the award itself by

making findings on the factors enumerated in subdivision three of the punitive-damages

statute. Id., subd. 3. Because the district court did not do so before entering judgment,




                                            14
we remand for the district court to make those findings.2 See Molenaar v. United Cattle

Co., 553 N.W.2d 424, 430 (Minn. App. 1996) (remanding for district court findings

required by Minn. Stat. § 549.20, subd. 5), review denied (Minn. Oct. 15, 1996).

      Affirmed in part, reversed in part, and remanded.




2
 Because we have reversed the actual and punitive damages awarded for conversion, the
district court need not evaluate that award on remand.

                                           15